This is a proceeding in certiorari, and it is sought therein to annul the order of the superior court affirming on appeal thereto a judgment of a justice's court. *Page 145 
In so far as the superior court is concerned, the material questions herein involved are the same in all respects as those involved in Roberts v. Police Court and Superior Court, ante,
p. 65, [195 P. 1053]. (See in addition to cases cited in opinion therein, Valentine v. Police Court, 141 Cal. 615, [75 P. 336]; American Law Book Co. v. Superior Court,164 Cal. 327, [128 P. 921].) [1] It is immaterial in thisproceeding whether or not the complaint in the justice's court stated facts sufficient to show the commission of a public offense. If it did not state such facts, the superior courterred in affirming the judgment, but that was mere error in the exercise of its lawful jurisdiction. If for any reason the judgment of the justice's court is void for want of jurisdiction, the superior court nevertheless had jurisdiction
to affirm it. Whether or not such judgment can be attacked in some other proceeding, such as habeas corpus, for instance, is altogether immaterial here. The superior court did not exceed its jurisdiction in affirming such judgment. It follows that the order assailed must be affirmed.
The order of the superior court is affirmed.
Angellotti, C. J., Shaw, J., Wilbur, J., Sloane, J., Lennon, J., Lawlor, J., and Olney, J., concurred.
Rehearing denied.
All the Justices concurred, except Olney, J., who voted for rehearing. *Page 146